                       IN THE UNITED STATES DISTRICT COURT
                         OF THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION

BERTHA RAMIREZ                                 §
                                               §
v.                                             § CIVIL ACTION NO. 5:17CV179- RWS-CMC
                                               §
COMMISSIONER                                   §
OF SOCIAL SECURITY                             §

                ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF THE UNITED STATES MAGISTRATE JUDGE

       The above-entitled and numbered civil action was heretofore referred to United States

Magistrate Judge Caroline M. Craven pursuant to 28 U.S.C. § 636. The Report of the Magistrate

Judge which contains her proposed findings of fact and recommendations for the disposition of such

action has been presented for consideration.

       In her Report, the Magistrate Judge recommends that this case be reversed and remanded

at least because Plaintiff has established that she was prejudiced by the ALJ’s failure to fully

develop the record with evidence necessary to resolve conflicts regarding the severity of

Plaintiff's complaints and chronic pain. See Docket No. 13 at 29–30. No objections to the Report

and Recommendation were filed.           Thus, any aggrieved party is barred from de novo

review by the district court of the proposed findings and recommendations of the

Magistrate Judge.

       There being no grounds of plain error or manifest injustice, the Court hereby adopts the

Report of the United States Magistrate Judge as the findings and conclusions of this Court.

Accordingly, it is hereby

       ORDERED that Plaintiff’s above-entitled Social Security action is hereby REVERSED

AND REMANDED. It is further
    ORDERED that all motions not previously ruled on are DENIED, and the referral order is

VACATED.


    So ORDERED and SIGNED this 4th day of December, 2018.




                                                    ____________________________________
                                                    ROBERT W. SCHROEDER III
                                                    UNITED STATES DISTRICT JUDGE




                                      Page 2 of 2
